DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/286,485 filed on 04/18/2021in which claims 1-10 have been presented for examination in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 04/18/2021 in which claims 1-5,8-10 are currently amended while claims 11-19 have been newly added. By this amendment, claims 1-19 are now pending in the application.
Response to Amendment
Acknowledgement is made of supplemental preliminary amendment filed on 01/17/2022 in which claims 2,4-5,9-11, and 13 are currently amended while claims 1 and 8 have been canceled. By this amendment, claims 2-7,9-19 are now pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/07/2022 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 2-7,9-19 (renumbered 1-17) are allowed over the prior art of record. Regarding independent claims 2 and 9 , the prior art, when taken alone, or, in combination, cannot be reasonably construed as 
As in claim 2: “…a sampling terminal of the power supply side drive unit is connected to the first intermediate terminal, and an output terminal of the power supply side drive unit is connected to the first switch 2Application No.: 17/286,485Docket No.:HUIH/0013USP unit; the power supply side drive unit is configured to control an on-off of the first switch unit according to a voltage of the first intermediate terminal to control the first switch unit to be turned on when the first loop is formed and to control the first switch unit to be turned off under at least a part of a circuit state where the first loop is not formed, wherein the receiving side module further comprises a second resistance circuit, the second intermediate terminal is further connected to a first terminal of the second resistance circuit, and a second terminal of the second resistance circuit is connected to the voltage input terminal; the voltage output terminal is docked with the second ground terminal, and when the first ground terminal is docked with the voltage input terminal, the power generating unit, the first intermediate terminal, the second intermediate terminal, the second resistance circuit, and the first ground terminal are connected to the ground in sequence to form a second loop; the at least a part of a circuit state where the first loop is not formed comprises at least one of: a circuit state where the second loop is formed; a circuit state where the first intermediate terminal does not form a loop to the outside; a circuit state where at least two of the voltage output terminal, the first intermediate terminal, and the first ground terminal are short-circuited; a circuit state where at least one of the voltage output terminal, the first intermediate terminal, and the first ground terminal touches a conductor other than the receiving side module; a circuit state where at least two of the voltage input terminal, the second intermediate terminal, and the second ground terminal are short-circuited; and a circuit state where at least one of the voltage input terminal, 
Claims 3,7,11-18 depend either directly or indirectly from claim 2 and therefore are allowed for the same reasons.
As in claim 9: “…and an output terminal of the power supply side drive unit is connected to the first switch unit; the power supply side drive unit is configured to control an on-off of the first switch unit according to a voltage of the first intermediate terminal to control the first switch unit to be turned 6Application No.: 17/286,485Docket No.:HUIH/0013USP on when the first loop is formed and to control the first switch unit to be turned off under at least a part of a circuit state where the first loop is not formed, wherein when the voltage output terminal is docked with the second ground terminal and the first ground terminal is docked with the voltage input terminal, the power generating unit, the first intermediate terminal, the second intermediate terminal, a second resistance circuit, the voltage input terminal and the first ground terminal are connected to the ground in sequence to form a second loop; the at least a part of a circuit state where the first loop is not formed comprises at least one of: a circuit state where the second loop is formed; a circuit state where the first intermediate terminal does not form a loop to the outside; a circuit state where at least two of the voltage output terminal, the first intermediate terminal, and the first ground terminal are short-circuited; a circuit state where at least one of the voltage output terminal, the first intermediate terminal, and the first ground terminal touches a conductor other than the receiving side module; a circuit state where at least two of the voltage input terminal, the second intermediate terminal, and the second ground terminal are short-circuited; and a circuit state where at least one of the voltage input terminal, the second intermediate terminal, and the second ground terminal touches a conductor other than the receiving side module”.
Claims 10 and 19 depend either directly or indirectly from claim 9 and therefore are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,350,197 to Yan discloses the general state of the art regarding a charger and electronic device.
USPAT 8,553,408 to Supran et al., (Supran) discloses the general state of the art regarding a charging docking system.
US 2003/0030412 to Matsuda et al., (Matsuda) discloses the general state of the art regarding a power control circuit, electronic instrument, and charging method.
USPAT 10,965,145 to Suzuki et al., (Suzuki) discloses a charge control device for controlling charging of a secondary battery by using a current limit function of an external power supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 15, 2022